DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 22, 2021.
Applicant's election with traverse of Group I (claims 1-10 and 34-35) in the reply filed on April 22, 2021 is acknowledged.  The traversal is on the ground(s) that searching the different groups would not require a search burden.  This is not found persuasive because the composition can be used as an antiviral compound. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on December 28, 2021 is acknowledged. A signed copy is attached to this office action.

Claim Objections
Claims 1-10 and 34-35 are objected to because of the following informalities:
Regarding claims 1, 7, 8, and 9, the claim recites the acronym DMSO for dimethyl sulfoxide. The acronym is defined in the specification, however, when an acronym . Appropriate correction is required.
Further regrading claim 1, “patient” is misspelled. 
Claim 10 are objected to because of the following informalities: the claim recites the acronym MMDA for mass median aerodynamic diameter. The acronym is defined in the specification, however, when an acronym appears in the claims, it is appropriate to recite the full name, followed by the acronym in parenthesis, such as “mass median aerodynamic diameter (MMDA)” and then recite only the acronym in subsequent reiterations. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1-11 and 34-35, the claim recites the term “cytidine analogues”, however it is unclear what compounds are included/excluded from the term. An analogue by definition is a compound with a molecular structure closely similar to that 
Further regarding claims 1, 7, and 9, the claim recites “cytidine analogue including salts, solvates, hydrates, and esters thereof”. The phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, the claim recites “the excipient is a sugar or alcohol”. After reviewing the specification and dependent claims, it is unclear if the “alcohol” is limited to “sugar alcohols” since the Markush group recited in claim 4 is all sugar alcohols. The only disclosure of “sugar and alcohols” are related to sugar alcohols and not alcohols generically, for example ethanol and propanol. Therefore, it is unclear what the metes and bounds of the claim is.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al. (US 2013/0274219).   

The recitation of “suitable for dispersion in an aerosol for inhaled administration to a patient with cancer” is considered intended use.  
The pharmaceutical composition may be provided as a dry powder for insufflation, alone or in combination with an inert carrier such as lactose or phospholipids (paragraph 0100). 
The pharmaceutical composition may be administered via inhalation to the respiratory tract in the form of an aerosol (paragraph 0100). 
The recitation of “wherein the composition is formed from atomization of the cytidine analogue in a solution of DMSO” is interpreted as a product by process limitation. Applicants attention is directed to MPEP 2113 which states "[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 2-5, the suitable excipients include L-leucine and mannitol, sorbitol, xylitol, trehalose (paragraph 0103).  
Regarding claim 6, as noted above, 5-azacytidine, zebularine and 5-aza-2’ deoxycytidine (paragraph 0053) are disclosed.

Regarding claim 10, the pharmaceutical compositions may be micronized to a size suitable for the delivery of inhalation, such as 50 micrometers (paragraph 0102). 
	Regarding claims 34-35, the dry powder can be administered in a device, such as an inhaler (paragraph 0108). 
Nguyen, therefore, anticipates the rejected claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-10 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 2013/0274219).   
 The teachings of Nguyen are discussed above.  
Nguyen does not disclose the percentages of the composition being active and excipients. 
Nguyen does disclose the cytidine analog is between 5 mg and about 2000 mg (paragraph 0160). 
Applicant is reminded that where the general conditions of the claims are met, burden is shifted to applicant to provide a patentable distinction. Where the general   conditions of a claim are disclosed in the prior art, it is not inventive to discover the   optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454   105 USPQ 233,235 (CCPA 1955).
Furthermore the claims differ from the reference by reciting various concentrations of the active ingredient(s). However, the preparation of compositions having various amounts of the active is within the level of skill of one having ordinary skill in the art at the time of the invention. It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality. See In re Russell, 439 F.2d 1228 169 USPQ 426(CCPA 1971).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039.  The examiner can normally be reached on M-F 5:30 am to 4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA S MERCIER/Primary Examiner, Art Unit 1615